 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDFEDERAL PAPER STOCK COMPANYandUNITED TEXTILEWORKERS OF AMERICA, AFL, AND ITS LOCAL 1157,1Petitioner. Case No. 14-RC-2173. June 12, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harry G.Carlson, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.2Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston, Murdock, andPeterson].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to representemployees of the Employer.3.No question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act, forthe followingreasons:The Intervenor asserts that its current contract with theEmployer constitutes a bar to this proceeding. The Employertakesno position concerning the contract-bar issue. ThePetitionercontends that the contract is not a bar because aschism has occurred in the ranks of the Intervenor.The Intervenor was certified by the Board in 1949, as thebargainingrepresentative of the Employer's production andmaintenance employees, and the parties have had contractualrelations since that time. The current contract was executedon January 8, 1953, and expires byits own termson December10, 1953.On January 23, 1953, the Intervenor accepted the resignationofWilliam Doyle, itsbusinessagent. A few days thereafterDoyle joined theorganizingstaff of the Petitioner. AboutJanuary 31, 1953, Doyle met with the officers of Local 1157,CIO, at the home of Lavell Williams, then president of theLocal, and discussed the procedure to be followed in dis-affiliation from the CIO and affiliation with the AFL. Shortlythereafter, at anothermeeting,Doyle of the AFLdiscussedwith about 12 of the Employer's 77 employees the desirabilityof disaffiliation from the CIO. Thismeeting wasnot publicizedand washeld in the AFL hall rather than at the CIO's Local1157regularmeetingplace.A motion was adopted at this1 The name of the Petitioner appears as amended at the hearing.2 TextileWorkers Union of America, CIO, Local 1157, was permitted to intervene in theproceeding upon the basis of its current contract with the Employer Local 1157. CIO, isan amalgamated local comprised of employees of Federal Paper Stock Company; AmericanWaste Materials Corp.; and General Waste Trading Company However, the employees ofthe latter two are not involved in this proceeding105 NLRB No 76. KENNEDY-VAN SAUN MFG. AND ENGINEERING CORPORATION575meeting to call a special meeting on February 28, 1953, forthe purpose of voting on disaffiliation from Local 1157, CIO.The February 28 meeting was also held in the AFL halland attended by 3 representatives of the AFL,2 of whomspoke on the motion to disaffiliate from the CIO.Forty ofthe Employer'sseventy-seven employees in the unit coveredby the Intervenor's contract,attended and voted unanimously todisaffiliate from Local 1157, CIO, and to affiliate withthe AFL.Thereafter,on March 11,1953, at a meeting called by the AFL,officerswere elected and a charter was issued to its newLocal 1157.The Petitioner contends that the foregoing events have givenrise to such confusion and uncertainty with respect to thestatus of the bargaining representative at the Employer's plantas to warrant the Board directing an election at this time underthe"schism doctrine."We do not agree.The disaffiliationmeeting and the preliminary meeting thereto were held at thepetitioning Union's hall, and it is clear that at all times repre-sentatives of the Petitioner actively assisted the dissidentemployees in their efforts at disaffiliation.From these facts,the Board concludes that the Petitioner's control over the dis-affiliation proceedings were of such nature as to precludeapplicationof the schism doctrine.'Furthermore,the In-tervenor still functions and is ready, able,and willing to ad-minister the contract.Upon the basis of the foregoing and on the entire record inthiscase,we find that the current contract between theIntervenorand the Employers bars the determination ofrepresentatives at this time. Accordingly,we, shall dismissthe petition.[The Boarddismissed the petition.]'See Bendix Products Division,Bendix Aviation Corporation, 98 NLRB 1180;Boyle-Midway,Inc., 97 NLRB 895.KENNEDY-VAN SAUN MANUFACTURINGAND ENGINEER-ING CORPORATIONandUNITED STEELWORKERS OFAMERICA, CIO,Petitioner.Case No. 4-RC-1930.June 12,1953DECISION AND ORDERUpon a petitionduly filedunder Section 9 (c) of the NationalLabor RelationsAct, a hearing was held before Herbert B.Mintz, hearing officer. The hearing officer's rulings made at105 NLRB No. 75.